DETAILED ACTION
Response to Appeal brief
The appeal brief filed on 10/30/2020 has been entered. 
Claims 21-27 remain pending in the application.
Response to Arguments
Applicant's arguments, see pgs. 21-29 of Appeal brief, filed on 10/30/2020, with respect to claims 21-27 have been fully considered and are persuasive.  The 103 rejection of claims 21-27 has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cara Pinto on 2/24/2021.
The application has been amended as follows: 
The claims are amended as shown in amendment filed 4/30/2020.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 21-27 are allowed.
Regarding claim 21, the prior art of record, in combination with other limitations of the claim(s) is silent on “wherein said rotatable drive screw is configured to push said tissue cutting element toward said distal end in response to a second rotary input motion…wherein said first spine portion is pivotally coupled to said second spine portion at an articulation joint to facilitate the articulation of said end effector about an articulation axis… wherein said instrument mounting portion comprises: a first rotatable driven element configured to be engaged with said first rotatable drive member of said drive assembly to receive said first rotary output motion from said first rotatable drive member; a second rotatable driven element configured to be engaged with said second rotatable drive member of said drive assembly to receive said second rotary output 
Regarding claim 23, the prior art of record, in combination with other limitations of the claim(s) is silent on “wherein said rotatable drive screw is engageable with said tissue cutting knife, and wherein said tissue cutting knife is pushed distally through said end effector by said rotatable drive screw in response to a second rotary input motion;… an articulation joint, wherein said distal portion is pivotally coupled to said proximal portion about said articulation joint… wherein said instrument mounting portion comprises a first rotatable driven element configured to be drivingly engaged with said first rotatable drive member of said drive assembly to receive said first rotary output motion from said first rotatable drive member and a second rotatable driven element configured to be drivingly engaged with said second rotatable drive member of said drive assembly to separately receive said second rotary output motion from said second rotatable drive member; and a control system in operable communication with said first rotatable driven element and said first component of said end effector, wherein said control system is configured to receive said first rotary output motion from said first rotatable driven element and apply said first control motion to said first component”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 25, the prior art of record, in combination with other limitations of the claim(s) is silent on “a tissue cutting drive comprising a drive screw, wherein said drive screw is configured to push a cutting member distally through said end effector in response to a second control motion… an articulation joint, wherein said distal portion is pivotally coupled to said proximal portion about said articulation joint … wherein said instrument mounting portion 
Regarding claim 27, the prior art of record, in combination with other limitations of the claim(s) is silent on “wherein said rotatable drive screw is configured to push said tissue cutting element toward said distal end in response to a second rotary input motion… wherein said first spine portion is pivotally coupled to said second spine portion at an articulation joint to facilitate the articulation of said end effector about an articulation axis… wherein said instrument mounting portion comprises: a first rotatable driven element configured to be engaged with said first rotatable drive member of said drive assembly to receive said first rotary output motion from said first rotatable drive member; a second rotatable driven element configured to be engaged with said second rotatable drive member of said drive assembly to receive said second rotary output motion from said second rotatable drive member; and a movement assembly in operable engagement with said first rotatable driven element and said control portion, wherein said movement assembly is configured to transmit said first control motion to said movable first component of said end effector through said control portion”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Any remaining claims are allowed for depending on one of the above allowed claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571)272-0356.  The examiner can normally be reached on Mon-Fri 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731